a free Pa. re tery hate eae be 4 +
/ mi Taare pia er Fe :, rai ‘rs Case 1:19-cv-07267-BMC Document 62-8 Filed 10/02/20 Page 1 of 1 PagelD #: 684

2 eee ee ee ee ee ee ae ee a a ss cated leeiiniaeian eet: le . :
= —_ . a is a ee ee
peepee ieee

2 a ET ST eee la a ara =

ar ee ee ee ee ee ee ee ee, ee ee

oe a i

SHIP TO
Jose Panora v

bn el a Ria Ry aa = te DiewlG

Del oe.

cot et
I * 5
| t i a we 5 Ft a 7 ee r
i | a = i. was ne a ah
r - wer F h. Bi : bs

VANYUST for iPhone X Screen Replacement, Upgrade Display OLED Touch Screen Zz
Digitizer Assembly with Waterproof Frame Adhesive Sticker for iPhone X 5.8
inch(Updated Version) _ Hi | Aek Product. Question

;
“a biel nal Seah ae =
1 =f. Me =e

Return window closed on Jun 13, 202

lew your item —

¥ | ) ph al
‘ FS ae: |
et ee i : j

3 ' = ani : E al a 2 FE ee
= _ a ee ee ee ee ee ee a ee ee —a0 = rae a =— i =
i

PT a ee a J ie Pe a af — Gee ee ee ed a ee oe

ee ee eg RE a SS a i pe ie al
a

TOTAL HH SHIITO ih I 1
$971 ~~~ ~JSose Panora

¥

i| ' li ' 4 : |
1 1 ry i }
i | i
inal cli epinephrine pe el i oe a ee a eS ee ee ee oi
. ’

EL Litel ‘4 raw a by ee tig a ;
= r a :} br , - 7 - y = a - Sheil = i. a 7

uets Mini Makeup Mirror with Stand, Pack of 2, 2 Sided 360 Deg
%) Magnification Tabletop, Gift for Women, Girls, Dolls, Choose (Bro

j +
ie
oe
ft SE)
a : 1
J

 
